Name: Council Decision (EU) 2019/466 of 18 March 2019 on the position to be taken on behalf of the European Union within the Association Council established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards the amendment of Annex XXVII to that Agreement
 Type: Decision
 Subject Matter: Europe;  European construction;  energy policy;  international affairs;  cooperation policy;  European Union law
 Date Published: 2019-03-22

 22.3.2019 EN Official Journal of the European Union L 80/26 COUNCIL DECISION (EU) 2019/466 of 18 March 2019 on the position to be taken on behalf of the European Union within the Association Council established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards the amendment of Annex XXVII to that Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 194 and 217, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1) (the Agreement) was concluded by the Union by means of Council Decisions (EU) 2017/1247 (2) and (EU) 2017/1248 (3) and entered into force on 1 September 2017. (2) According to Article 273 of the Agreement, the Parties are to adapt their legislation, as referred to in Annex XXVII to the Agreement, in order to ensure that all conditions for the transport of electricity and gas are objective, reasonable, transparent and non-discriminatory, aiming to enhance the security of energy supply in the region. (3) Furthermore, with a view to making progress towards market integration, including the development of energy interconnections, Article 337 of the Agreement provides that the Parties continue and intensify their cooperation on energy matters, including through gradual approximation in the energy sector. (4) Article 341 of the Agreement sets out that gradual approximation in the energy sector is to proceed in accordance with the timetable set out in Annex XXVII to the Agreement. (5) Article 474 of the Agreement provides for an obligation for Ukraine to carry out gradual approximation of its legislation to Union law, including in the energy sector. (6) The Union acquis in the energy sector has substantially evolved since the conclusion of the negotiations of the Agreement. (7) Pursuant to Article 463(1) and (3) of the Agreement, the Association Council has the power to take decisions for the purpose of attaining the objectives of the Agreement. In particular, it may update or amend the Annexes to the Agreement, taking into account the evolution of Union law and applicable standards set out in international instruments deemed relevant by the Parties. (8) The Association Council is therefore to amend Annex XXVII to the Agreement in order to reflect the evolution of the Union acquis. (9) Article 475 of the Agreement defines in general terms the monitoring of progress in the approximation of Ukrainian law to Union law, including aspects of implementation and enforcement. It provides that the reporting and assessment process will take into account specific modalities defined in the Agreement or decisions by the institutional bodies established under the Agreement. (10) In order to ensure more effective implementation of reforms, it is necessary to strengthen the monitoring mechanism for energy sector reform. (11) The Association Council is therefore to amend Annex XXVII to the Agreement in order to provide for more detailed rules for monitoring the approximation of Ukrainian law to Union law in the energy sector. (12) It is necessary to establish the position to be taken on the Union's behalf within the Association Council, as regards the amendment of Annex XXVII to the Agreement. (13) The position of the Union within the Association Council should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Association Council established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards the amendment of Annex XXVII to that Agreement, shall be based on the draft Decision of the Association Council attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 March 2019. For the Council The President F. MOGHERINI (1) OJ L 161, 29.5.2014, p. 3. (2) Council Decision (EU) 2017/1247 of 11 July 2017 on the conclusion, on behalf of the European Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other party (OJ L 181, 12.7.2017, p. 1). (3) Council Decision (EU) 2017/1248 of 11 July 2017 on the conclusion, on behalf of the European Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other party (OJ L 181, 12.7.2017, p. 4). DRAFT DECISION No ¦/2019 OF THE EU-UKRAINE ASSOCIATION COUNCIL of ¦ 2019 as regards the amendment of Annex XXVII to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part THE EU-UKRAINE ASSOCIATION COUNCIL, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, and in particular Article 463 thereof, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (the Agreement) was signed on 21 March and 27 June 2014 and entered into force on 1 September 2017. (2) The Preamble to the Agreement recognises the Parties' desire to move the reform and approximation process forward in Ukraine, thus contributing to the gradual economic integration and deepening of political association as well as to achieving economic integration through extensive regulatory approximation. The Preamble also refers to the Parties' commitment to enhancing energy security by inter alia increasing market integration and regulatory approximation towards key elements of the EU acquis. (3) Furthermore, the bilateral Memorandum of Understanding on a Strategic Energy Partnership between the European Union and Ukraine of 24 November 2016 recognises that the goal of intensified cooperation in the energy field and of energy sector reform is full integration of the energy markets of the Union and Ukraine. (4) Article 1 of the Agreement refers to the objective of supporting Ukraine's efforts to complete the transition to a functioning market economy by means of, inter alia, the progressive approximation of its legislation to that of the Union. (5) According to Article 273 of the Agreement, the Parties are to adapt their legislation, as referred to in Annex XXVII to the Agreement, in order to ensure that all conditions for transport of electricity and gas are objective, reasonable, transparent and non-discriminatory. (6) Furthermore, with a view to making progress towards market integration, Article 337 of the Agreement provides that the Parties continue and intensify their cooperation on energy matters, including through gradual approximation in the energy sector. (7) Article 341 of the Agreement sets out that gradual approximation in the energy sector shall proceed in accordance with a timetable as set out in Annex XXVII to the Agreement. (8) Article 474 of the Agreement reiterates the general commitment of Ukraine to carry out gradual approximation of its legislation to Union law, including in the energy sector. (9) The EU acquis in the energy sector has substantially evolved since the conclusion of negotiation of the Agreement, as have Ukraine's obligations arising from the implementation of the Agreement and its membership of the Energy Community Treaty. This evolution needs to be reflected in Annex XXVII to the Agreement which should therefore be updated. (10) Article 475 of the Agreement defines in general terms the monitoring of progress in the approximation of Ukrainian law to Union law, including aspects of implementation and enforcement. It provides that the reporting and assessment process will take into account specific modalities defined in the Agreement or decisions by the institutional bodies established under the Agreement. (11) In order to ensure more effective implementation of reforms by Ukraine, it is necessary to strengthen the monitoring mechanism for energy sector reform so that the reforms achieved have an irreversible character and contribute thereby in a lasting way to the modernisation of the energy sector. (12) Pursuant to Article 463(1) and (3) of the Agreement, the Association Council has the power to take decisions for the purpose of attaining the objectives of the Agreement. In particular, it may update or amend the Annexes to the Agreement, taking into account the evolution of Union law and applicable standards set out in international instruments deemed relevant by the Parties. (13) The Association Council is therefore to amend Annex XXVII to the Agreement in order to provide for more detailed rules for monitoring the approximation of Ukrainian law to Union law in the energy sector. To that end, appropriate provisions strengthening the monitoring process should be included in Annex XXVII to the Agreement, HAS ADOPTED THIS DECISION: Article 1 Annex XXVII to the Agreement is replaced by the Annex to this Decision. Article 2 This Decision shall be published in the Official Journal of the European Union and in the Official Journal of Ukraine. Article 3 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Council The Chair ANNEX ANNEX XXVII TO CHAPTER 1 ENERGY COOPERATION, INCLUDING NUCLEAR ISSUES ANNEX XXVII-A MONITORING OF APPROXIMATION IN ENERGY SECTOR With the aim of strengthening the monitoring of approximation of EU energy sector acquis in Ukraine's domestic law and achieving a lasting modernisation of Ukraine's energy sector, the Parties shall apply the following additional measures, in line with Article 475(2) of the Agreement. These measures shall not affect the rights and obligations of either Party arising from their membership of the Energy Community Treaty. Effective implementation of EU acquis 1. The European Commission shall promptly inform Ukraine about any European Commission proposals to adopt or amend, and about any EU act altering, EU acquis listed in this Annex. 2. Ukraine shall ensure the effective implementation of the approximated domestic acts and undertake any action necessary to reflect the developments in Union law in its domestic law in the energy sector, as listed in Annex XXVII-B. In particular, any act corresponding to: (a) an EU Regulation or Decision shall be made part of the internal legal order of Ukraine; (b) an EU Directive shall leave to the authorities of Ukraine the choice of form and method of implementation; (c) a European Commission Regulation regarding a network code in electricity or gas sectors shall be made part of the internal legal order of Ukraine without changes to the structure and text of the Regulation other than translation, unless such changes are indicated as necessary by the European Commission. 3. Ukraine shall refrain from any action that would undermine the objective or the outcome of approximation of its domestic law to the EU acquis in the energy sector, as listed in Annex XXVII-B. 4. Ukraine shall repeal provisions of its domestic law or discontinue domestic practices that are inconsistent with Union law or with its domestic law approximated to Union law in the energy sector, as listed in Annex XXVII-B. Consultations 5. Ukraine shall consult the European Commission, as regards the compatibility with the EU acquis of any legislative proposal in the areas to be approximated to the EU legal acts listed in Annex XXVII-B, prior to its entry into force. The consultation obligation includes the proposals for a modification to the already approximated domestic legislative act, regardless of the legal form of the proposal. 6. The Government of Ukraine may consult the European Commission as regards the compatibility with the EU acquis of any proposal for an act implementing the legislation in the energy sector, which has been or is to be approximated to the EU acquis listed in Annex XXVII-B. If the Government of Ukraine decides to consult the European Commission on such an act, point (7) shall apply. 7. Ukraine shall refrain from putting into effect any act submitted for consultation as referred to in points (5) and (6) before the European Commission has assessed the compatibility of the proposed act with the relevant EU acquis and where the European Commission has concluded that the proposed act is incompatible with the said EU acquis. 8. The compatibility assessment by the European Commission may include recommendations with respect to the proposed act, or parts thereof, which the European Commission deems incompatible with the EU acquis. For the purpose of the assessment, the European Commission may consult the Energy Community Secretariat or organise expert missions, as it deems appropriate. The compatibility assessment shall be concluded within three months as of the date of reception of the English-language version of the proposed act, or a longer period as may be agreed by the European Commission and Ukraine. In the absence of a response from the European Commission within that period, Ukraine may put the proposed act into effect. The absence of a response within that period shall not imply that the European Commission considers the proposed act as compatible with the EU acquis. 9. Ukraine shall communicate to the European Commission the final version of each act in the areas to be approximated to the EU acquis listed in Annex XXVII-B or which modifies an approximated domestic legislation in those areas. 10. The Government of Ukraine may bring any other act or a proposal in energy matters covered by this Agreement to the attention of the European Commission in order to request a non-binding opinion on the compatibility of the act with the EU acquis listed in Annex XXVII-B. 11. The Parties shall exchange information as stipulated in this Annex through the Secretaries of the Association Committee. Reporting to the Association Council 12. The European Commission shall inform the Association Council, ahead of its annual meeting, of all opinions requested by and issued to Ukraine under this Annex regarding compliance of Ukraine's domestic acts with the EU acquis. 13. Ukraine shall report in writing to the Association Council, three months ahead of its annual meeting, on the progress made in implementing the energy sector reform, based on the EU acquis listed in Annex XXVII-B. This report shall address in detail the manner in which Ukraine took into account the opinions and recommendations issued by the European Commission in its adopted acts as well as provide information on the effective application of the adopted laws. 14. The results of the monitoring activities shall be submitted for discussion in all relevant bodies established under this Agreement, including for the purpose of recommendations as referred to in Article 475(4) of the Agreement. ANNEX XXVII-B APPROXIMATION OBLIGATIONS OF UKRAINE IN THE ENERGY SECTOR Ukraine undertakes to gradually approximate its legislation to the following EU legislation within the stipulated timeframes: 1. EU acquis that Ukraine committed to implement within the framework of the Energy Community Treaty. Deadlines agreed therein shall apply to this Annex. Electricity Directive 2009/72/EC of the European Parliament and of the Council of 13 July 2009 concerning common rules for the internal market in electricity and repealing Directive 2003/54/EC Regulation (EC) No 714/2009 of the European Parliament and of the Council of 13 July 2009 on conditions for access to the network for cross-border exchanges in electricity and repealing Regulation (EC) No 1228/2003 Regulation (EU) No 1227/2011 of the European Parliament and of the Council of 25 October 2011 on wholesale energy market integrity and transparency Directive 2005/89/EC of the European Parliament and of the Council of 18 January 2006 concerning measures to safeguard security of electricity supply and infrastructure investment Commission Regulation (EU) 838/2010 of 23 September 2010 on laying down guidelines relating to the inter-transmission system operator compensation mechanism and a common regulatory approach to transmission charging Commission Regulation (EU) No 543/2013 of 14 June 2013 on submission and publication of data in electricity markets and amending Annex I to Regulation (EC) No 714/2009 of the European Parliament and of the Council Commission Regulation (EU) 2016/1388 of 17 August 2016 establishing a network code on demand connection Commission Regulation (EU) 2016/631 of 14 April 2016 establishing a network code on requirements for grid connection of generators Commission Regulation (EU) 2016/1447 of 26 August 2016 establishing a network code on requirements for grid connection of high voltage direct current systems and direct current-connected power park modules Regulation (EU) 2016/1952 of the European Parliament and of the Council of 26 October 2016 on European statistics on natural gas and electricity prices and repealing Directive 2008/92/EC Gas Directive 2009/73/EC of the European Parliament and of the Council of 13 July 2009 concerning common rules for the internal market in natural gas and repealing Directive 2003/55/EC Regulation (EC) No 715/2009 of the European Parliament and of the Council of 13 July 2009 on conditions for access to the natural gas transmission networks and repealing Regulation (EC) No 1775/2005 Council Directive 2004/67/EC of 26 April 2004 concerning measures to safeguard security of natural gas supply Regulation (EU) 2015/703 of 30 April 2015 establishing a network code on interoperability and data exchange rules Commission Regulation (EU) 2017/459 of 16 March 2017 establishing a network code on capacity allocation mechanisms in gas transmission systems and repealing Regulation (EU) No 984/2013 Commission Regulation (EU) 2017/460 of 16 March 2017 establishing a network code on harmonised transmission tariff structures for gas Renewable energy sources Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC Oil Council Directive 2009/119/EC of 14 September 2009 imposing an obligation on Member States to maintain minimum stocks of crude oil and/or petroleum products Energy infrastructure Regulation (EU) No 347/2013 of the European Parliament and of the Council of 17 April 2013 on guidelines for trans-European energy infrastructure and repealing Decision No 1364/2006/EC and amending Regulations (EC) No 713/2009, (EC) No 714/2009 and (EC) No 715/2009 Energy efficiency Directive 2012/27/EU of the European Parliament and of the Council of 25 October 2012 on energy efficiency, amending Directives 2009/125/EC and 2010/30/EU and repealing Directives 2004/8/EC and 2006/32/EC Directive 2010/31/EU of the European Parliament and of the Council of 19 May 2010 on the energy performance of buildings Regulation (EU) 2017/1369 of the European Parliament and of the Council of 4 July 2017 setting the framework for energy labelling and repealing Directive 2010/30/EU Implementing Regulations:  Commission Delegated Regulation (EU) No 518/2014 of 5 March 2014 amending Commission Delegated Regulations (EU) No 1059/2010, (EU) No 1060/2010, (EU) No 1061/2010, (EU) No 1062/2010, (EU) No 626/2011, (EU) No 392/2012, (EU) No 874/2012, (EU) No 665/2013, (EU) No 811/2013 and (EU) No 812/2013 with regard to labelling of energy-related products on the internet;  Commission Delegated Regulation (EU) No 2017/254 of 30 November 2016 amending Delegated Regulations (EU) No 1059/2010, (EU) No 1060/2010, (EU) No 1061/2010, (EU) No 1062/2010, (EU) No 626/2011, (EU) No 392/2012, (EU) No 874/2012, (EU) No 665/2013, (EU) No 811/2013, (EU) No 812/2013, (EU) No 65/2014, (EU) No 1254/2014, (EU) 2015/1094, (EU) 2015/1186 and (EU) 2015/1187 with regard to the use of tolerances in verification procedures;  Commission Delegated Regulation (EU) No 1060/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of household refrigerating appliances;  Commission Delegated Regulation (EU) No 65/2014 of 1 October 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of domestic ovens and range hoods;  Commission Delegated Regulation (EU) No 626/2011 of 4 May 2011 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of air conditioners;  Commission Delegated Regulation (EU) No 874/2012 of 12 July 2012 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of electrical lamps and luminaires;  Commission Delegated Regulation (EU) No 1059/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of household dishwashers;  Commission Directive 96/60/EC of 19 September 1996 implementing Council Directive 92/75/EEC with regard to energy labelling of household combined washer-driers;  Commission Delegated Regulation (EU) No 392/2012 of 1 March 2012 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of household tumble driers;  Commission Delegated Regulation (EU) No 1061/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of household washing machines;  Commission Delegated Regulation (EU) No 665/2013 of 3 May 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of vacuum cleaners;  Commission Delegated Regulation (EU) No 812/2013 of 18 February 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of water heaters, hot water storage tanks and packages of water heater and solar device;  Commission Delegated Regulation (EU) No 811/2013 of 18 February 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of space heaters, combination heaters, packages of space heater, temperature control and solar device and packages of combination heater, temperature control and solar device;  Commission Delegated Regulation (EU) No 1062/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of televisions;  Commission Delegated Regulation (EU) No 1254/2014 of 11 July 2014 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of residential ventilation units;  Commission Delegated Regulation (EU) 2015/1094 of 5 May 2015 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of professional refrigerated storage cabinets;  Commission Delegated Regulation (EU) 2015/1186 of 24 April 2015 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of local space heaters;  Commission Delegated Regulation (EU) 2015/1187 of 27 April 2015 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of solid fuel boilers and packages of a solid fuel boiler, supplementary heaters, temperature controls and solar devices; 2. EU acquis to be implemented by Ukraine, beyond Ukraine's obligations within the Energy Community Treaty. Gas Commission Regulation (EU) No 312/2014 of 26 March 2014 establishing a Network Code on Gas Balancing of Transmission Networks Timetable: the Regulation's provisions shall be implemented by 31 December 2019. Prospection and exploration of hydrocarbons Directive 94/22/EC on the conditions for granting and using authorisations for the prospection, exploration and production of hydrocarbons Timetable: the Directive's provisions shall be implemented within 3 years after entry into force of this Agreement, taking into account Articles (279 and 280) of the Trade-related Energy provisions covered by Chapter 11 (Trade-related Energy) of Title IV (Trade and Trade-related Matters). Energy efficiency  energy performance of buildings Commission Delegated Regulation (EU) No 244/2012 of 16 January 2012 supplementing Directive 2010/31/EU of the European Parliament and of the Council on the energy performance of buildings by establishing a comparative methodology framework for calculating cost-optimal levels of minimum energy performance requirements for buildings and building elements Timetable: the Regulation's provisions shall be implemented by 30 June 2019. Energy efficiency  ecodesign Directive 2009/125/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for the setting of ecodesign requirements for energy-related products Timetable: The provisions of Directive 2009/125/EC shall be implemented within 3 years after entry into force of this Agreement. Implementing Regulations:  Commission Regulation (EU) 2016/2282 of 30 November 2016 amending Regulations (EC) No 1275/2008, (EC) No 107/2009, (EC) No 278/2009, (EC) No 640/2009, (EC) No 641/2009, (EC) No 642/2009, (EC) No 643/2009, (EU) No 1015/2010, (EU) No 1016/2010, (EU) No 327/2011, (EU) No 206/2012, (EU) No 547/2012, (EU) No 932/2012, (EU) No 617/2013, (EU) No 666/2013, (EU) No 813/2013, (EU) No 814/2013, (EU) No 66/2014, (EU) No 548/2014, (EU) No 1253/2014, (EU) 2015/1095, (EU) 2015/1185, (EU) 2015/1188, (EU) 2015/1189 and (EU) 2016/2281 with regard to the use of tolerances in verification procedures Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) 2016/2281 of 30 November 2016 implementing Directive 2009/125/EC of the European Parliament and of the Council establishing a framework for the setting of ecodesign requirements for energy-related products, with regard to ecodesign requirements for air heating products, cooling products, high temperature process chillers and fan coil units Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) 2015/1189 of 28 April 2015 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for solid fuel boilers Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) 2015/1188 of 28 April 2015 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for local space heaters Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) 2015/1185 of 24 April 2015 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for solid fuel local space heaters Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) 2015/1095 of 5 May 2015 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for professional refrigerated storage cabinets, blast cabinets, condensing units and process chillers  Commission Regulation (EU) No 1253/2014 of 7 July 2014 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for ventilation units Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) No 548/2014 of 21 May 2014 on implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to small, medium and large power transformers Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) No 66/2014 of 14 January 2014 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for domestic ovens, hobs and range hoods Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) No 813/2013 of 2 August 2013 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for space heaters and combination heaters Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) No 814/2013 of 2 August 2013 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for water heaters and hot water storage tanks Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) No 666/2013 of 8 July 2013 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for vacuum cleaners Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) No 617/2013 of 26 June 2013 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for computers and computer servers Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) No 932/2012 of 3 October 2012 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for household tumble driers Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) No 622/2012 of 11 July 2012 amending Regulation (EC) No 641/2009 with regard to ecodesign requirements for glandless standalone circulators and glandless circulators integrated in products Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EC) No 641/2009 of 22 July 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for glandless standalone circulators and glandless circulators integrated in products Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) No 547/2012 of 25 June 2012 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for water pumps Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) No 206/2012 of 6 March 2012 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for air conditioners and comfort fans Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) No 327/2011 of 30 March 2011 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for fans driven by motors with an electric input power between 125 W and 500 kW Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) No 1016/2010 of 10 November 2010 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for household dishwashers Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) No 1015/2010 of 10 November 2010 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for household washing machines Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) 2015/1428 of 25 August 2015 amending Commission Regulation (EC) No 244/2009 with regard to ecodesign requirements for non-directional household lamps, and Commission Regulation (EC) No 245/2009 with regard to ecodesign requirements for fluorescent lamps without integrated ballast, for high intensity discharge lamps, and for ballasts and luminaires able to operate such lamps and repealing Directive 2000/55/EC of the European Parliament and of the Council, and Commission Regulation (EU) No 1194/2012 with regard to ecodesign requirements for directional lamps, light emitting diode lamps and related equipment Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EC) No 245/2009 of 18 March 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for fluorescent lamps without integrated ballast, for high intensity discharge lamps, and for ballasts and luminaires able to operate such lamps, and repealing Directive 2000/55/EC of the European Parliament and of the Council, as amended Timetable: the Regulation's provisions shall be implemented within 3 years after the entry into force of this Agreement.  Commission Regulation (EU) No 1194/2012 of 12 December 2012 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for directional lamps, light emitting diode lamps and related equipment Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EC) No 244/2009 of 18 March 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for non-directional household lamps, as amended Timetable: the Regulation's provisions shall be implemented within 3 years after the entry into force of this Agreement.  Commission Regulation (EC) No 859/2009 of 18 September 2009 amending Regulation (EC) No 244/2009 as regards the ecodesign requirements on ultraviolet radiation of non-directional household lamps Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) No 347/2010 of 21 April 2010 amending Commission Regulation (EC) No 245/2009 as regards the ecodesign requirements for fluorescent lamps without integrated ballast, for high intensity discharge lamps, and for ballasts and luminaires able to operate such lamps Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EC) No 643/2009 of 22 July 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for household refrigerating appliances Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EC) No 642/2009 of 22 July 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for televisions Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EU) No 4/2014 of 6 January 2014 amending Regulation (EC) No 640/2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for electric motors Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EC) No 640/2009 of 22 July 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for electric motors + Corrigendum OJ L 46, 19.2.2011 Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021.  Commission Regulation (EC) No 278/2009 of 6 April 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for no-load condition electric power consumption and average active efficiency of external power supplies, as amended Timetable: the Regulation's provisions shall be implemented within 3 years after the entry into force of this Agreement.  Commission Regulation (EC) No 107/2009 of 4 February 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for simple set-top boxes, as amended Timetable: the Regulation's provisions shall be implemented within 3 years after the entry into force of this Agreement.  Commission Regulation (EC) No 1275/2008 of 17 December 2008 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for standby and off mode electric power consumption of electrical and electronic household and office equipment, as amended Timetable: the Regulation's provisions shall be implemented within 3 years after the entry into force of this Agreement.  Council Directive 92/42/EEC of 21 May 1992 on efficiency requirements for new hot-water boilers fired with liquid or gaseous fuels, as amended Timetable: the Directive's provisions shall be implemented within 3 years after the entry into force of this Agreement.  Commission Regulation (EC) No 643/2009 of 22 July 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for household refrigerating appliances, as amended Timetable: the timetable for the implementation of the Regulation's provisions shall be determined by 31 December 2021. Nuclear Council Directive 2013/59/Euratom of 5 December 2013 laying down basic safety standards for protection against the dangers arising from exposure to ionising radiation, and repealing Directives 89/618/Euratom, 90/641/Euratom, 96/29/Euratom, 97/43/Euratom and 2003/122/Euratom Timetable: the Directive's provisions shall be implemented within 4 years after entry into force of this Agreement. Council Directive 2006/117/Euratom of 20 November 2006 on the supervision and control of shipments of radioactive waste and spent fuel Timetable: the Directive's provisions shall be implemented within 2 years after entry into force of this Agreement. Council Directive 2009/71/Euratom of 25 June 2009 establishing a Community framework for the nuclear safety of nuclear installations Timetable: the Directive's provisions shall be implemented within 3 years after entry into force of this Agreement. Council Directive 2014/87/Euratom of 8 July 2014 amending Directive 2009/71/Euratom establishing a Community framework for the nuclear safety of nuclear installations Timetable: the Directive's provisions shall be implemented within 3 years after entry into force of this Agreement. Council Directive 2011/70/Euratom of 19 July 2011 establishing a Community framework for the responsible and safe management of spent fuel and radioactive waste Timetable: the Directive's provisions shall be implemented within 3 years after the entry into force of this Agreement.